Citation Nr: 0712321	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel







INTRODUCTION

The veteran had active military service from March to 
December 1966.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the RO in 
Buffalo, New York.

In April 2005, and again in December 2005, the Board remanded 
this case to the RO (via the Appeals Management Center (AMC)) 
for further development and consideration.

The Board issued a decision on December 27, 2006, denying the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus, but the Board has since vacated that 
decision (under separate cover) after learning there was 
additional evidence not in the claims file - but in the 
Board's constructive possession, when the Board issued that 
decision.  So it was based on an incomplete record.  See 38 
C.F.R. § 20.904(a) (2006).

Regrettably, since the veteran has not waived his right to 
have this additional evidence initially considered by the RO, 
see 38 C.F.R. §§ 20.800 and 20.1304(c), the Board must again 
REMAND this case to the RO via AMC.  VA will notify him if 
further action is required.




REMAND

The most recent supplemental statement of the case (SSOC) was 
issued on September 13, 2006.  On November 28, 2006, relevant 
evidence was added to the veteran's claims file for 
consideration in his appeal, consisting of lay statements 
from his wife and a fellow soldier.  So as is evident, these 
lay statements were not in his claims file when the RO last 
considered his claims, and, as also mentioned, he did not 
waive his right to have this additional evidence initially 
considered by the RO.  His representative made note of this 
when submitting this additional evidence.  So to avoid 
potentially prejudicing him, the RO (AMC) must consider this 
additional evidence prior to the Board.  See 38 C.F.R. §§ 
19.31, 20.800, 20.1304 (2006); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, this case is REMANDED for the following action:

Readjudicate the claims in light of the 
additional evidence submitted and 
otherwise obtained since the most recent 
SSOC in September 2006.  This includes, 
in particular, the additional lay 
statements from the veteran's wife and a 
fellow soldier.  If the claims are not 
granted to the veteran's satisfaction, 
send him and his representative another 
SSOC and give them time to respond to it 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



